IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00092-CR

ROBERT NOEL RAY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 18-00356-CRF-85


                             ABATEMENT ORDER

      The development of this appeal has been substantially delayed by the Court’s

inability to view a video exhibit. Appellant offered, for the purposes of the appellate

record only, a video recording, Defense Record 1, in a proprietary format that is not

viewable by this Court using industry standard readily available software.

      Notwithstanding requests by the Court to provide the Court with a viewable

exhibit, the Court has been unable to obtain this exhibit in a format viewable on the

Court’s computer system. The Office of Court Administration (OCA) is the intellectual
technology service provider for the appellate courts. In that capacity, OCA controls the

software that can be loaded onto this Court’s computer system to use to view this, or any

other type, exhibit. If an exhibit cannot be viewed by use of the Court’s system, the Court

is not at liberty to download a program that may allow the Court to view the exhibit.

        It is the joint responsibility of this Court and the trial court to ensure the timely

filing of the record on appeal. TEX. R. APP. P. 35.3(c). Accordingly this appeal is ABATED

to the trial court to determine, within 21 days from the date of this ORDER, whether there

is a manner in which the video exhibit, Defense Record 1, can be made a part of the

appellate record, in a format that can be viewed by this Court for purposes of the appeal.

The viewable video ultimately provided to the Court must be certified by the court

reporter as the exhibit offered as part of the official record for this appeal.

        If the trial court determines the exhibit cannot be made a part of the record as

required, the trial court shall make written findings of fact and conclusions of law,

including whether the exhibit must be considered “lost or destroyed” for the purposes of

Texas Rule of Appellate Procedure 34.6 due to the inability of this Court to view the

exhibit as part of the record of this appeal.

        The trial court clerk is ORDERED to prepare and file a supplemental clerk's record

containing the written findings and orders of the trial court, if any, in this Court within

14 days from the date of the hearing, if any.

        Further, the trial court's official reporter is ORDERED to prepare and file with the

Clerk of this Court a record of any hearing held regarding this abatement order within



Ray v. State                                                                           Page 2
14 days from the date of the hearing, if any.


                                          PER CURIAM
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed April 12, 2022
[RWR]




Ray v. State                                           Page 3